EXHIBIT 10.2
 
OPTIONABLE, INC.
 
FIRST AMENDEMENT TO NONSTATUTORY STOCK OPTION AGREEMENT



    This First Amendment (this “Amendment”) to the Nonstatutory Stock Option
Agreement is made and entered into as of March 1, 2011 by and between
Optionable, Inc. (the “Company”) and Matthew L. Katzeff (the “Optionee”).


    WHEREAS, the Company and the Optionee entered into the Nonstatutory Stock
Option Agreement (the “Agreement”) on October 14, 2010; and
   
    WHEREAS, the Company and the Optionee desire to amend certain provisions of
the Agreement.
 
    NOW THEREFORE, for good and valuable consideration, the parties hereto
hereby agree to as follows:
 
    1.   Capitalized terms not defined herein shall have the meanings ascribed
to such terms in the Agreement.
 
    2.   For purposes of the Agreement and this Amendment, the “Plan” shall mean
the Company’s 2004 Stock Option Plan as amended on March 1, 2011.
 
    3.   Section 2 of the Agreement shall be deleted in its entirety and shall
be replaced by the following in lieu thereof:
 
    2.  Exercise Price.  The exercise price per share (“Exercise Price”) for the
Shares covered by the Option shall be $0.02.
 
    4.  The following paragraph shall be added to the end of Section 3 of the
Agreement:
 
    If the Optionee resigns for Good Reason (as defined in the Plan) or has his
employment with, or services to, the Company terminated without Cause (as
defined in the Plan), or is not nominated for re-election to the Board of
Directors without Cause, then all his Options shall be fully vested and
exercisable on the effective date of such resignation or termination of services
or employment.
 
    5.   Subsection 4(b) of the Agreement shall be deleted in its entirety and
shall be replaced by the following in lieu thereof:
 
(b)  Termination.  The Option shall terminate and shall no longer be
exercisable, even if vested, upon the earliest to occur of (i) any of the events
in Section 11 of the Plan and (ii) the second year anniversary of the effective
date of the Optionee’s (A) resignation for Good Reason (as defined in the Plan),
(B) termination of employment with, or services to, the Company without Cause
(as defined in the Plan), or (C) termination of services as a Director after the
Board of Directors fail without Cause to nominate the Optionee for re-election
to the Board of Directors.
 
    6.  Subsection 5(a) of the Agreement shall be deleted in its entirety and
shall be replaced by the following in lieu thereof:
 
 
 

--------------------------------------------------------------------------------

 
 
(a)  Exercisability.   The Option shall be exercisable at any time prior to its
termination pursuant to Section 11 of the Plan only to the extent of the Vested
Percentage as of that time; provided that if the Optionee resigns for Good
Reason,  if the Optionee’s employment with, or services to, the Company is
terminated without Cause, or if the Optionee’s services as a Director is
terminated after the Board of Directors fails without Cause to nominate him for
re-election to the Board of Directors, then all his Options shall be fully
exercisable and vested on the effective date of such resignation or termination
of services or employment; provided further that all Options shall immediately
vest and be exercisable in the event of a Change of Control of the Company.
 
    7.  Section 6 of the Agreement shall be deleted in its entirety and shall be
replaced in lieu thereof with the following:
 
        6.   Securities Law Restrictions and Registration Rights.
 
(a)  The grant of the Option and the issuance of Shares upon exercise of the
Option shall be subject to compliance with all applicable requirements of
federal, state or foreign law with respect to such securities. The Option may
not be exercised if the issuance of Shares upon such exercise would constitute a
violation of any applicable federal, state or foreign securities laws or other
law or regulations.  As a condition to the exercise of the Option, the Company
may require the Optionee to satisfy any qualifications that may be necessary or
appropriate, to evidence compliance with any applicable law or regulation and to
make any representation or warranty with respect thereto as may be reasonably
requested by the Company.
 
(b)  The Company shall be under no obligation to cause a registration statement
or a post-effective amendment to any registration statement to be prepared for
the purposes of covering the issue of Shares; provided that if the Optionee
resigns for Good Reason, if his employment with, or services to, the Company is
terminated without Cause, or if his services as a Director is terminated after
the Board of Directors fails without Cause to nominate him for re-election to
the Board of Directors, then the Optionee shall have the right to require the
Company use its best efforts to file, at the Company’s sole cost and expense, a
registration statement promptly upon the Company’s receipt of Optionee’s written
request. The Company shall not be obligated to file more than one registration
under such demand rights.
 
    8.  In the last sentence of Subsection 10(a) of the Agreement, the words
“Section 10” shall be deleted in its entirety and replaced by the words “Section
13 of the Plan” in lieu thereof.
 
    9.   In Section 15 of the Agreement, “State of “Delaware” shall be deleted
in its entirety and replaced by “State of New York” in lieu thereof.
 
    10.   Exhibit A of the Agreement shall be deleted in its entirety.
 
 
Page 2 of 3

--------------------------------------------------------------------------------

 
 
    11.   Except as specifically set forth herein, this Amendment shall have no
effect on the terms and conditions set forth in the Agreement, which terms and
conditions shall continue to be of full force and effect. In the event of any
conflict or inconsistency between the provisions of this Amendment and the
Agreement, the provisions of this Amendment shall govern and control.
 
    12.  This Amendment shall be governed by the laws of the State of New York,
without regards to the principles of conflicts of laws thereof.
 
    IN WITNESS WHEREOF, the parties hereto have executed this Amendment.
 
 

 OPTIONABLE, INC.    OPTIONEE              Brad P. O’Sullivan     Matthew L.
Katzeff Chief Executive Officer    

 
 
Page 3 of 3